Case: 1:19-cv-05115 Document #: 11 Filed: 08/14/19 Page 1 of 3 PagelD #:115

UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS

EASTERN DIVISION
FOCAL POINT, LLC, )
)
Plaintiff, )
) Case No. 1:19-CV-5115
v. )
)
KENNETH CZECH, )
)
Defendant. )
)

JOINT MOTION FOR EXTENSION OF TIME FOR DEFENDANT
TO ANSWER OR OTHERWISE RESPOND TO PLAINTIFF’S COMPLAINT

Defendant Kenneth Czech (“Defendant”) and Plaintiff Focal Point, LLC (“Plaintiff”), by
and through their counsel of record, respectfully jointly move the Court for an order extending
Defendant’s deadline to answer or otherwise respond to Plaintiffs Complaint as set forth below,
and in support of this Joint Motion, state as follows:

1. Plaintiffs Complaint was served on Saturday, August 3, 2019, making
Defendant’s Answer or other response due by Monday, August 26, 2019.

2. On August 8, 2019, the Court scheduled the Initial Status Hearing in this matter to
occur on October 9, 2019.

3. Defendant and Plaintiff (collectively the “Parties”) are engaged in substantive
efforts to try to resolve this matter including having agreed to a protocol for forensic computer
analysis of certain devices, which will begin shortly, and subsequent mediation. The Parties
further have agreed to jointly request that the Court extend the deadline for Defendant to respond
to the Complaint to a date no less than twenty-one (21) days from the date, following mediation,
that Focal Point gives notice of its intention to proceed with this litigation if such mediation

efforts fail to resolve the matter.
Case: 1:19-cv-05115 Document #: 11 Filed: 08/14/19 Page 2 of 3 PagelD #:116

4, Accordingly, in order to facilitate such resolution efforts and minimize
expenditure of the Parties’ and the Court’s resources, the Parties hereby jointly ask this Court to
order that Defendant’s time to answer or otherwise respond to Plaintiff's Complaint be continued
until further order of Court, but in any event no less than twenty-one (21) days from the date that
Plaintiff gives notice of its intention to resume the litigation if mediation efforts fail to resolve

the matter.

5. If the Parties have not resolved this matter by the time of the October 9, 2019
Initial Status Hearing, the Parties will so apprise the Court at that hearing, at which point the
Parties anticipate that they will have either agreed on a date for Defendant to respond to the
Complaint or will be prepared to request that the Court set such a date.

6. The Parties believe that this jointly requested extension will benefit efforts to
informally resolve this matter.

q, No other extensions have been requested or granted.

WHEREFORE, the Parties respectfully jointly move the Court for an order providing that
Defendant’s deadline to answer or otherwise respond to the Complaint be extended generally

until further order of this Court.

By: /s/ Kurt B. Drain By: /s/ William Miossi

ARNETT LAW GROUP, LLC WINSTON & STRAWN, LLP

223 West Jackson Blvd., Suite 750 35 West Wacker Drive

Chicago, IL 60606 Chicago, IL 60601

(312) 561-5660 / Fax: (312) 561-5699 (312) 558-5600 / Fax (312) 558-5700
kdrain@arnettlawgroup.com wimiossi@winston.com

Attorneys for Defendant Kenneth Czech Attorneys for Plaintiff Focal Point, LLC
Case: 1:19-cv-05115 Document #: 11 Filed: 08/14/19 Page 3 of 3 PagelD #:117

CERTIFICATE OF SERVICE

I hereby certify, under penalty of perjury, that, on the 14" day of August 2019, I caused
to be filed a copy of the foregoing Joint Motion For Extension Of Time For Defendant To
Answer Or Otherwise Respond to Plaintiff's Complaint, using the Court’s CM/ECF Electronic
Case Filing system which will send notification to the following, in addition to service of the
foregoing via email delivery:

William Miossi

WINSTON & STRAWN, LLP

35 West Wacker Drive

Chicago, IL 60601

(312) 558-5600 / Fax (312) 558-5700
wmiossi@winston.com

Attorneys for Plaintiff Focal Point, LLC

/s/ Kurt B. Drain
Counsel for Defendant Kenneth Czech
